Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendments to claims 1, 6-7, 9 and 14-15 have been entered.
3.	Claims 1-16 are rejected.
4.	Accordingly, Claims 1-16 are pending.

5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
	Response to Amendments/Remarks
35 USC § 101
6.	The applicant is of the opinion that “There is thus a technical problem that is addressed by the practical application provided by the claims in that the claims facilitate acceptance of blockchain currency as payment for merchants with greater convenience and easier adoption, thus increasing the options available for consumers when paying for an electronic payment transaction. That is, the claims provide a practical application 
Examiner disagrees as hybrid payment instrument is known in the art and because the claim still recites steps of “storing… a merchant profile…”; “receiving... prior to initiation of... an indication...”; “receiving… an authorization request…”; “determining... that the received account number corresponds...”; “identifying... first merchant profile...”; “determining... whether a first merchant associated...”; “...determining that the first merchant is enabled to receive...”;  “generating... a recipient address...”; “transmitting… at least the recipient …address...”; “generating… an authorization response…”; “transmitting… the generated authorization response…”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve storing a merchant profile, processing an authorization request, storing the transaction in a blockchain, determining that the first merchant is enabled for the transaction, verifying if the transaction is valid, generate a transaction response and transmit the response to an external entity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
For example, Applicant has amended the claim to recite:
receiving, by a receiver of the processing server, prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, the hybrid payment authorization comprising (i) non-blockchain currency payment transaction capability associated with the first account number and (ii) blockchain currency payment transaction capability associated with the first account number;
determining, by a processing device of the processing server, that the received account number corresponds to the first account number associated with the indication of the hybrid payment authorization;
However, receiving prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, and determining that the received account number corresponds to the first account number associated with the indication, does not represent the integration of the abstract idea into a practical application and does not change the fact of an abstract idea.
         The judicial exception is still not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “processing server, merchant database, external entity, computing device and a blockchain, merely reflects the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Therefore, the Claims are not patent eligible.

35 USC § 103
7.	The amendments to the claims have been examined and the Examiner declares that the Applicant’s specification does not provide support for the newly added limitations of: 
	 receiving, by a receiver of the processing server, prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, the hybrid payment authorization comprising (i) non-blockchain currency payment transaction capability associated with the first account number and (ii) blockchain currency payment transaction capability associated with the first account number;
	determining, by a processing device of the processing server, that the received account number corresponds to the first account number associated with the indication of the hybrid payment authorization; For example, in the 
receiving step, indication is received associated with a first account number BUT not first account number, and the specification is silent with respect to “a first account” and “the received account number corresponds to the first account number associated with the indication “ in the determining step, instead according to Applicant’s (PGPub ¶¶ 56), “...the receiving device 202 of the processing server 102 may receive an authorization request for an electronic payment transaction from a payment network 112 using payment rails associated therewith. The authorization request may include a plurality of data elements including at least a first data element configured to store an account number, a second data element configured to store a transaction amount, and a third 
Similarly, the specification is silent on these following limitations also:
	“responsive to determining that the first merchant system is configured to receive payment via blockchain responsive to determining that the first merchant profile comprises the merchant public key, initiating, by the processing device of the processing server, the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number; 
responsive to initiating the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number, generating, by the processing device of the processing server, a recipient blockchain address using the merchant public key;”

8.	Applicant’s argument and comment has been considered and Examiner disagrees as Davis and Grassadonia teaches the claims as amended. Furthermore, as for the newly added limitations, is taught by Grassadonia.
receiving, by a receiver of the processing server, prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, the hybrid payment authorization comprising (i) non-blockchain currency payment transaction capability associated with the first account number and (ii) blockchain currency payment transaction capability associated with the first account number (col 2 lines 38-49, Fig. 7A item 504-508, col 11 ln 53-col 12 ln 20).
determining, by a processing device of the processing server, that the received account number corresponds to the first account number associated with the indication of the hybrid payment authorization (Fig. 6 item 237, “merchant cryptocurrency Wallet”, and col 11 ln 53-col 12 ln 20, col 24 ln 12-19).
responsive to determining that the first merchant system is configured to receive payment via blockchain responsive to determining that the first merchant profile comprises the merchant public key, initiating, by the processing device of the processing server, the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number (col 11 ln 53-col 12 ln 20, col 24 ln 12-19).
responsive to initiating the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number, generating, by the processing device of the processing server, a recipient blockchain address using the merchant public key (col 11 ln 53-col 12 ln 20, col 24 ln 12-19).

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Claims 1-8 are directed to a method, Claims 9-16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
12.	Claim 1 is directed to a payment transaction, which is an abstract idea. Specifically, the claims recite “storing… a merchant profile…”; “receiving... prior to initiation of... an indication...”; “receiving… an authorization request…”; “determining... that the received account number corresponds...”; “identifying... first merchant profile...”; “determining... whether a first merchant associated...”; “...determining that the first merchant is enabled to receive...”; “generating... a recipient address...”; “transmitting… at least the recipient …address...”; “generating… an authorization response…”; “transmitting… the generated authorization response…”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve storing a merchant profile, processing an authorization request, storing the transaction in a blockchain, determining that the first merchant is enabled for the transaction, verifying if the transaction is valid, generate a transaction response and transmit the response to an external entity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
13.          This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised 
14.	With respect to “digital signature” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
15.       The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a processing server, merchant database, external entity (PGPub Fig. 1, Fig. 4, paragraph [0065] (e.g., the payment network 112, issuing institution 108, merchant system 106, etc.), computing device) and blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
	Claim 9 recites the additional elements of a merchant database. However, this does no more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of payment transaction. Claim 9 is also not patent eligible.
17.       Dependent claims 2-8 and 10-16 further describe the abstract idea of perform(s) the steps or functions of payment transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 112

         18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm

20.	Claims 1 and 9 recite “...generating, by the processing device of the processing server, a recipient blockchain address using the merchant public key”
 	The specification does not provide the flow chart/algorithm or steps/procedure for performing this function in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
21.	Dependent claims 2-8 and 10-16 are also rejected since they depend on claims 1 and 9, respectively.

New Matter
22.	Claims 1 and 9, recites “receiving, by a receiver of the processing server, prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, the hybrid payment authorization comprising (i) non-blockchain currency payment transaction capability associated with the first account number and (ii) blockchain currency payment transaction capability associated with the first account number;
determining, by a processing device of the processing server, that the received account number corresponds to the first account number associated with the indication of the hybrid payment authorization” The specification does not provide support for these limitations. Although the Applicant’s specification discloses in (PGPub ¶¶ 56), “...the receiving device 202 of the processing server 102 may receive an authorization request for an electronic payment transaction from a payment network 112 using payment rails associated therewith. The authorization request may include a plurality of data elements including at least a first data element configured to store an account number, a second data element configured to store a transaction amount, and a third data element configured to store a merchant identifier...” Therefore, these limitations are new matter, as the specification does not provide support for the limitations.
Similarly, the specification is silent on the following limitations “responsive to determining that the first merchant system is configured to receive payment via blockchain responsive to determining that the first merchant profile comprises the merchant public key, initiating, by the processing device of the processing server, the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number; 
responsive to initiating the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number, generating, by the processing device of the processing server, a recipient blockchain address using the merchant public key;” For example the applicant specification (PGPub ¶¶ [0037]) 
23.	Dependent claims 2-8 and 10-16 are also rejected since they depend on claims 1 and 9, respectively.

Claim Rejections - 35 USC § 112
24.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

25.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
26.	Claims 1 and 9 recite “...determining by a processing device of the processing server, that the received account number corresponds to the first account number...” However, there is no first account number that processing server received, it is unclear the manner server can determine that received account number correspond to first account number. Therefore, the scope is unclear. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
	Claims 1 and 9 recite “...and a sender digital signature to a node in a blockchain network” This limitation is unclear because processing server never received sender digital signature therefore, it is unclear the manner processing server transmitting sender digital signature without receiving or generating. Therefore, the scope is unclear. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
	Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The Claims recite “... a first data element storing a received account number...” However, the claim is silent with respect to any account number received by the processing server. Therefore, there is a missing step/procedure of receiving an account number by the processing server, before it can be stored.
claims 2-8 and 10-16 are also rejected since they depend on claims 1 and 9, respectively.


Claim Rejections - 35 USC § 103
28.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

29.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steven Charles Davis, (US 2016/0342976 A1) in view of Grassadonia et al., (US Pat. 10055715 B1).	

30.	With respect to claim 1 and 9, Davis teaches the method and system for hybrid payment authorization comprising:
	storing, in a merchant database of a processing server, a plurality of merchant profiles, each associated with a merchant identifier, wherein each merchant profile in at least a portion of the merchant profiles comprises a respective merchant public key of a merchant cryptographic key pair (Fig. 1, Fig. 7 step 704, ¶¶ [0058], [0068] and [0091]). 
	receiving, by the receiver of the processing server from an external entity, an authorization request for the payment transaction that is based on one or more standards and comprises at least a plurality of data elements comprising at least a first data element storing a received account number, a second data element storing a first merchant identifier, and a third data element storing a transaction amount (Fig. 2, ¶¶ [0058]-[0060]).	
	transmitting, by a transmitter of the processing server, at least the recipient blockchain address, a blockchain amount based on the transaction amount, and a sender digital signature to a node in a blockchain network (Fig. 2 unit 206, ¶¶ [0043], [0051]-[0053]).  

transmitting, by the transmitter of the processing server, the generated authorization response to the external entity (Fig. 4 step 408, 412, ¶¶ [0076]-[0077]).
Davis does not explicitly disclose
receiving, by a receiver of the processing server, prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, the hybrid payment authorization comprising (i) non-blockchain currency payment transaction capability associated with the first account number and (ii) blockchain currency payment transaction capability associated with the first account number.
determining, by a processing device of the processing server, that the received account number corresponds to the first account number associated with the indication of the hybrid payment authorization.
identifying, by a-the processing device of the processing server, a first merchant profile of the plurality of merchant profiles based on a correspondence between the first merchant identifier and the merchant identifier associated with the first merchant profile.
responsive to determining that the first merchant system is configured to receive payment via blockchain responsive to determining that the first merchant profile comprises the merchant public key, initiating, by the processing device of the 
	responsive to initiating the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number, generating, by the processing device of the processing server, a recipient blockchain address using the merchant public key.
determining, by the processing device of the processing server, that a first merchant system associated with the first merchant profile is configured to receive payment via blockchain currency by determining that the first merchant profile comprises a merchant public key.
However, Grassadonia discloses
receiving, by a receiver of the processing server, prior to initiation of a payment transaction, an indication of hybrid payment authorization associated with a first account number, the hybrid payment authorization comprising (i) non-blockchain currency payment transaction capability associated with the first account number and (ii) blockchain currency payment transaction capability associated with the first account number (col 2 lines 38-49, Fig. 7A item 504-508, col 11 ln 53-col 12 ln 20).
determining, by a processing device of the processing server, that the received account number corresponds to the first account number associated with the indication of the hybrid payment authorization (col 10 ln 5-50, col 11 ln 53-col 12 ln 20, col 16 ln 6-22).

(Fig. 6 item 237, “merchant cryptocurrency Wallet”, col 11 ln 53-col 12 ln 20, col 24 ln 12-19).
	responsive to determining that the first merchant system is configured to receive payment via blockchain responsive to determining that the first merchant profile comprises the merchant public key, initiating, by the processing device of the processing server, the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number (col 11 ln 53-col 12 ln 20, col 24 ln 12-19).
	responsive to initiating the blockchain currency payment transaction capability of the hybrid payment authorization associated with the first account number, generating, by the processing device of the processing server, a recipient blockchain address using the merchant public key (col 11 ln 53-col 12 ln 20, col 24 ln 12-19).
determining, by the processing device of the processing server, that a first merchant system associated with the first merchant profile is configured to receive payment via blockchain currency by determining that the first merchant profile comprises a merchant public key (Fig. 6 item 237, “merchant cryptocurrency Wallet”, col 11 ln 53-col 12 ln 20, col 24 ln 12-19).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply enhance the transaction information of Davis in view of Grassadonia in order to have a payment service capable of accepting a greater diversity of currencies.

31.	With respect to claims 2 and 10, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis discloses the method and system for hybrid payment authorization further comprising:
receiving, by the receiver of the processing server from the node in the blockchain network, a confirmation message comprising at least a blockchain transaction reference value (Fig. 4 step 408, 412, ¶¶ [0076]-[0077]).

32.	With respect to claims 3 and 11, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 2.
	Furthermore, Davis discloses the method and system for hybrid payment authorization further comprising:
wherein the authorization response further comprises a second data element storing the blockchain transaction reference value (Fig. 4 step 408, 412, ¶¶ [0076]-[0077]).

33.	With respect to claims 4 and 12, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis discloses the method and system for hybrid payment
authorization further comprising:	


34.	With respect to claims 5 and 13, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis discloses the method and system for hybrid payment authorization further comprising:
	wherein the authorization request further comprises a fourth data element (signed cryptographic checksum) comprising a transaction identifier, wherein the linkage is between the blockchain transaction reference value and the transaction identifier (¶¶ [0030], [0039], [0044] and [0060]).

35.	With respect to claims 6 and 14, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis discloses the method and system for hybrid payment authorization further comprising:
	storing, in an account database of the processing server, an account profile, comprising a sender private key of a sender cryptographic key pair and the first account number (Fig. 2, ¶¶ [0034], [0058]-[0062], [0068]), and 
generating, by the processing device of the processing server, the sender digital signature using the sender private key (¶¶ [0043], [0082]).

claims 7 and 15, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis discloses the method and system for hybrid payment authorization further comprising:
	storing, in an account database of the processing server, an account profile, comprising (i) a blockchain currency amount greater than the blockchain amount (Fig. 13 item 1310, ¶¶ [0054]-[0057]) and (ii) the first account number (¶¶ [0007], [0054]).  

37.	With respect to claims 8 and 16, Davis in view of Grassadonia, teaches all the subject matter of the method as described above with respect to claim 1.
	Furthermore, Davis discloses the method and system for hybrid payment authorization further comprising:	 
	receiving, by the receiver of the processing server, the sender digital signature 
from an external computing device (Fig. 5 step 502, ¶¶ [0039] and [0079]).



Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685